UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     TERESA K. DAY,                                  DOCKET NUMBER
                         Appellant,                  DA-0841-16-0297-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: November 21, 2016
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           James R. Hefflin, Newport Beach, California, for the appellant.

           Sarah Murray, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the March 27, 2016 initial
     decision in this case, which dismissed his appeal for lack of jurisdiction . Initial
     Appeal File, Tab 8; Petition for Review (PFR) File, Tab 1.               During later
     settlement discussions, the appellant decided to withdraw the petition for review

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     and submitted a letter to that effect.        PFR File, Tab 5.     The agency has not
     objected to the appellant’s request to withdraw the petition for review. Id.
¶2        Finding that withdrawal is appropriate under these circumstances, we
     DISMISS the petition for review as withdrawn with prejudice to refiling.
¶3        The initial decision of the administrative judge is final. Title 5 of the Code
     of Federal Regulations, section 1201.113 (5 C.F.R. § 1201.113).

                         NOTICE TO THE APPELLANT REGARDING
                            YOUR FURTHER REVIEW RIGHTS
              You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                                     United States Court of Appeals
                                         for the Federal Circuit
                                       717 Madison Place, N.W.
                                        Washington, DC 20439

     The court must receive your request for review no later tha n 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
              If you need further information about your right to appeal this decision to
     court, you should refer to the Federal law that gives you this right. It is found in
     title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
     Dec. 27, 2012). You may read this law as well as other sections of the United
     States     Code,     at   our     website,   http://www.mspb.gov/appeals/uscode.htm.
     Additional         information      is    available    at    the    court’s   website,
     www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
                                                                                  3

Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provide d by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.